Name: Decision of the EEA Joint Committee No 20/97 of 24 March 1997 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  consumption;  health;  environmental policy;  European construction
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/54 DECISION OF THE EEA JOINT COMMITTEE No 20/97 of 24 March 1997 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 61/95 (1); Whereas Commission Decision 96/134/EC of 16 January 1996 amending Commission Decision 91/448/EEC concerning guidelines for classification referred to in Article 4 of Council Directive 90/219/EEC on the contained use of genetically modified microorganisms (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 24a (Commission Decision 91/448/EEC) of Annex XX to the Agreement: , as amended by:  396 D 0134: Commission Decision 96/134/EC of 16 January 1996 (OJ No L 31, 9. 2. 1996, p. 25). Article 2 The texts of Commission Decision 96/134/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 24 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 251, 3. 10. 1995, p. 43. (2) OJ No L 31, 9. 2. 1996, p. 25.